       Case 3:19-cv-00210-MMD-WGC Document 27 Filed 10/27/20 Page 1 of 4




1    AARON D. FORD
      Attorney General
2    DOUGLAS R. RANDS, Bar No. 3572
      Senior Deputy Attorney General
3    State of Nevada
     Public Safety Division
4    100 N. Carson Street
     Carson City, NV 89701-4717
5    Tel: (775) 684-1150
     E-mail: drands@ag.nv.gov
6

7    Attorneys for Defendants

8                                   UNITED STATES DISTRICT COURT

9                                          DISTRICT OF NEVADA

10   ROBERT CSECH,
                                                                Case No. 3:19-cv-00210-MMD-WGC
11                         Plaintiff,
12   vs.                                                       REPORT OF THE OFFICE OF THE
                                                                  ATTORNEY GENERAL RE:
13   JAMES DZURENDA, et al.,                                    RESULTS OF THE 90-DAY STAY
14                         Defendants.
15   NOTE: ONLY THE OFFICE OF THE ATTORNEY GENERAL SHALL FILE THIS FORM.
     THE INMATE PLAINTIFF SHALL NOT FILE THIS FORM
16

17          On March 3, 2020, the Court issued its Order (ECF No. 3) stating that it had conducted its

18   screening pursuant to 28 U.S.C. § 1915A, and that certain specified claims in this case would proceed.

19   The Court ordered the Office of the Attorney General of the State of Nevada to file a report ninety (90)

20   days after the date of the entry of the Court’s Screening Order to indicate the status of the case at the

21   end of the 90-day stay. ECF No. 3 at 6. By filing this form, the Office of the Attorney General hereby

22   complies.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
       Case 3:19-cv-00210-MMD-WGC Document 27 Filed 10/27/20 Page 2 of 4




1                                              REPORT FORM

2    [Identify which of the following two situations (identified in bold type) describes the case, and follow
     the instructions corresponding to the proper statement.]
3

4    Situation One: Mediated Case: The case was assigned to mediation by a court-appointed
     mediator during the 90-day stay. [If this statement is accurate, check ONE of the six statements
5    below and fill in any additional information as required, then proceed to the signature block.]

6          ____    A mediation session with a court-appointed mediator was held on ______________, and
                   as of this date, the parties have reached a settlement (even if paperwork to memorialize
7                  the settlement remains to be completed). (If this box is checked, the parties are on notice
                   that they must SEPARATELY file either a contemporaneous stipulation of dismissal or
8                  a motion requesting that the court continue the stay in the case until a specified date
                   upon which they will file a stipulation of dismissal.)
9

10         _XX__   A mediation session with a court-appointed mediator was held on _09/22/2020, and as of
                   this date, the parties have not reached a settlement. The Office of the Attorney General
11                 therefore informs the court of its intent to proceed with this action.

12         _____   No mediation session with a court-appointed mediator was held during the 90-day stay,
                   but the parties have nevertheless settled the case. (If this box is checked, the parties are
13                 on notice that they must SEPARATELY file a contemporaneous stipulation of dismissal
                   or a motion requesting that the court continue the stay in this case until a specified date
14                 upon which they will file a stipulation of dismissal.)

15         _____   No mediation session with a court-appointed mediator was held during the 90-day stay,
                   but one is currently scheduled for ______________ [enter date].
16

17         _____   No mediation session with a court-appointed mediator was held during the 90-day stay,
                   and as of this date, no date certain has been scheduled for such a session.
18
19         _____   None of the above five statements describes the status of this case. Contemporaneously
                   with the filing of this report, the Office of the Attorney General of the State of Nevada is
20                 filing a separate document detailing the status of this case.

21   Situation Two: Informal Settlement Discussions Case: The case was NOT assigned to mediation
     with a court-appointed mediator during the 90-day stay; rather, the parties were encouraged to
22   engage in informal settlement negotiations. [If this statement is accurate, check ONE of the four
     statements below and fill in any additional information as required, then proceed to the signature
23   block.]

24         _____   The parties engaged in settlement discussions and as of this date, the parties have
                   reached a settlement (even if the paperwork to memorialize the settlement remains to be
25                 completed). (If this box is checked, the parties are on notice that they must
                   SEPARATELY file either a contemporaneous stipulation of dismissal or a motion
26                 requesting that the court continue the stay in this case until a specified date upon which
                   they will file a stipulation of dismissal.)
27   ///

28   ///
                                                        2
       Case 3:19-cv-00210-MMD-WGC Document 27 Filed 10/27/20 Page 3 of 4



        _____     The parties engaged in settlement discussions and as of this date, the parties have not
1                 reached a settlement. The office of the Attorney General therefore informs the court of
                  its intent to proceed with this action.
2

3       ____      The parties have not engaged in settlement discussions and as of this date, the parties
                  have not reached a settlement. The office of the Attorney General therefore informs the
4                 Court of its intent to proceed with this action.

5       _____     None of the above three statements fully describes the status of this case.
                  Contemporaneously with the filing of this report, the Office of the Attorney General of
6                 the State of Nevada is filing a separate document detailing the status of this case.

7          Submitted this 27th day of October, 2020 by:
8

9    Attorney Name: Douglas R. Rands                                        ______________________
                                                             Signature
10   Address:     Office of the Attorney General             Phone: (775) 684-1150
                  Public Safety Division                     Email: drands@ag.nv.gov
11                100 N. Carson Street
                  Carson City, NV 89701-4717
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                     3
       Case 3:19-cv-00210-MMD-WGC Document 27 Filed 10/27/20 Page 4 of 4




1                                      CERTIFICATE OF SERVICE

2           I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that

3    on this 27th day of October, 2020, I caused to be served, a true and correct copy of the foregoing,

4    REPORT OF THE OFFICE OF THE ATTORNEY GENERAL RE: RESULTS OF THE 90-

5    DAY STAY CAPTION, by U.S. District Court CM/ECF Electronic Filing on the following:

6    Robert Csech #51121
     C/O NNCC Law Librarian
7    Northern Nevada Correctional Center
     P.O. Box 7000
8    Carson City, NV 89702
     lawlibrary@doc.nv.gov
9

10

11                                                         An employee of the
                                                           Office of the Attorney General
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                       4
